DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 20200322204 A1), hereafter L1.
Regarding Claim 1, L1 discloses the below limitations:	at least one processor; and memory coupled to the at least one processor (L1 Fig. 11 processor 603 and memory 604), the memory comprising code executable by the at least one processor to cause the apparatus to:	receive, from a transmitter node, a first packet intended for a receiver node (Par 54 encoder 450 receives a stream of IQ samples; see also Fig. 6);	compress pre-decoded samples of the first packet according to a compression scheme (Par 54 quantized prediction errors (e.g. pre-decoded samples) are further compressed by a Huffman encoder 456); and	transmit, to the receiver node, a second packet including the compressed pre-decoded samples (Par 54 compressed IQ samples are transmitted over transmission link 455 to a decoder 460).

    PNG
    media_image1.png
    477
    836
    media_image1.png
    Greyscale

Regarding Claim 27, L1 discloses the below limitations:	receiving, from a transmitter node, a first packet intended for a receiver node (L1 Par 54 encoder 450 receives a stream of IQ samples; see also Fig. 6);	compressing pre-decoded samples of the first packet according to a compression scheme (Par 54 quantized prediction errors (e.g. pre-decoded samples) are further compressed by a Huffman encoder 456); and	transmitting, to the receiver node, a second packet including the compressed pre- decoded samples (Par 54 compressed IQ samples are transmitted over transmission link 455 to a decoder 460).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 27 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu (US 20200322204 A1), hereafter L1, in view of Lim (US 20170244521 A1), hereafter L2.
Regarding Claim 1, L1 discloses the below limitation:	at least one processor; and memory coupled to the at least one processor (L1 Fig. 11 processor 603 and memory 604), the memory comprising code executable by the at least one processor to cause the apparatus to:	receive, from a transmitter node, a first packet intended for a receiver node (Par 54 encoder 450 receives a stream of IQ samples; see also Fig. 6);	compress pre-decoded samples of the first packet according to a compression scheme (Par 54 quantized prediction errors (e.g. pre-decoded samples) are further compressed by a Huffman encoder 456); and	transmit, to the receiver node, a second packet including the compressed pre-decoded samples (Par 54 compressed IQ samples are transmitted over transmission link 455 to a decoder 460).
L1 does not disclose the below limitation:	the steps being performed by a relay node,
In the same field of endeavor of packet compression, L2 does discloses the below limitation:	by a relay node (L2 see Fig. 8),	receive, from a transmitter node, a first packet intended for a receiver node (Fig 8 block 800 transmit data from source to relay);	compress pre-decoded samples of the first packet according to a compression scheme (Fig 8 block 802 relay performs compression and channel coding on received signal); and	transmit, to the receiver node, a second packet including the compressed pre-decoded samples (Fig 8 block 804 relay transmits data to destination).

    PNG
    media_image2.png
    477
    658
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include the steps of compressing and encoding a received signal at a relay as taught by L2.  Claim 1 could be interpreted such that L1 reads upon it in its entirety. However, L1 is unclear as to whether or not the steps of compressing an IQ sample is done at a relay. As such, examiner as elected to bring in L2 that explicitly discloses compression at a relay node to create an alternative mapping. The suggestion/motivation to combine L1 and L2 would have been to perform compression at a relay to reduce congestion caused by in-coming traffic at the destination node. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, L1 discloses the below limitation:	receiving, from a transmitter node, a first packet intended for a receiver node (L1 Par 54 encoder 450 receives a stream of IQ samples; see also Fig. 6);	compressing pre-decoded samples of the first packet according to a compression scheme (Par 54 quantized prediction errors (e.g. pre-decoded samples) are further compressed by a Huffman encoder 456); and	transmitting, to the receiver node, a second packet including the compressed pre- decoded samples (Par 54 compressed IQ samples are transmitted over transmission link 455 to a decoder 460).
L1 does not disclose the below limitation:	the steps being performed by a relay node,
In the same field of endeavor of packet compression, L2 does discloses the below limitation:	by a relay node (L2 see Fig. 8),	receiving, from a transmitter node, a first packet intended for a receiver node (Fig 8 block 800 transmit data from source to relay);	compressing (Fig 8 block 802 relay performs compression and channel coding on received signal); and	transmitting, to the receiver node, a second packet including the compressed pre- decoded samples (Fig 8 block 804 relay transmits data to destination).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include the steps of compressing and encoding a received signal at a relay as taught by L2.  Claim 27 could be interpreted such that L1 reads upon it in its entirety. However, L1 is unclear as to whether or not the steps of compressing an IQ sample is done at a relay. As such, examiner as elected to bring in L2 that explicitly discloses compression at a relay node to create an alternative mapping. The suggestion/motivation to combine L1 and L2 would have been to perform compression at a relay to reduce congestion caused by in-coming traffic at the destination node. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.

Claim(s) 2-3, 9-11, 15, 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of L2.
Regarding Claim 2, L1 and L2 disclose the limitations of Claim 1.
L1 further discloses the below limitation:	wherein the memory further comprises code executable by the at least one processor to cause the apparatus to compress pre-decoded samples of packets for which the apparatus is the intended recipient (L1 Par 54 quantized prediction errors (e.g. pre-decoded samples) are further compressed by a Huffman encoder 456).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a relay node to include compressing pre-decoded samples prior to relaying to an intended recipient as taught by L1.  The suggestion/motivation to do so would have been to reduce congestion at the receiving node by compressing in-bound packets. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, L1 and L2 disclose the limitations of Claim 2.
L1 does not disclose the below limitation:	wherein the memory comprises code executable by the at least one processor to cause the apparatus to use different compression schemes for compressing the pre-decoded samples of the first packet and pre-decoded samples of packets for which the apparatus is the intended recipient.
In the same field of endeavor of packet compression, L2 does disclose the below limitation:	wherein the memory comprises code executable by the at least one processor to cause the apparatus to use different compression schemes for compressing the pre-decoded samples of the first packet and pre-decoded samples of packets for which the apparatus is the intended recipient (L2 Par 9-10 wherein DF scheme and CF schemes are respectively disclosed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a relay node to include using different compressions schemes depending compressing packets at a relay as taught by L2.  The suggestion/motivation to do so would have been to select the most appropriate compression scheme for a given packet in order to increase efficiency. Dynamically changing compression schemes is an improvement over art that applies a single scheme to all packets regardless of whether or not it is the most efficient scheme Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, L1 and L2 disclose the limitations of Claim 1.
L1 further discloses the below limitation:	wherein the pre-decoded samples comprise at least one of log-likelihood ratios (LLRs) or in-phase and quadrature (IQ) samples (L1 Par 9 invention is directed to transmitting IQ samples between a base unit and a radio unit) based on the first packet as received at the relay node.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a relay node to include compressing IQ samples as taught by L1.  The suggestion/motivation to do so would have been to reduce congestion at a node expecting to receive a large amount of IQ samples by compressing at a relay. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, L1 and L2 disclose the limitations of Claim 9.
L1 further discloses the below limitation:	wherein the compression scheme involves compressing N-bit pre-decoded sample values (L1 Par 6 reduce bit rate of the IQ samples by data compression).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a relay node to include compressing IQ samples as taught by L1.  The suggestion/motivation to do so would have been to reduce congestion caused by IQ samples being transmitted to the receiving device. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, L1 and L2 disclose the limitations of Claim 10.
L1 further discloses the below limitation:	wherein a quantization scheme quantizes different ranges of pre-decoded sample values differently (L1 Par 35 the first number of IQ samples are quantized with a first number of bits and the second number of IQ samples are quantized with fewer bits).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a relay node to include quantizing different parts of an IQ sample differently as taught by L1.  The suggestion/motivation to do so would have been to dynamically adapt quantization scheme according to the specific IQ sample in order to increase efficiency. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, L1 discloses the below limitation:	at least one processor; and memory coupled to the at least one processor (L1 Fig. 11 processor 603 and memory 604), the memory comprising code executable by the at least one processor to cause the apparatus to:	receive, (Par 54 compressed IQ samples are transmitted over transmission link 455 to a decoder 460);	de-compress the pre-decoded samples (Par 54 encoded IQ samples are decoded (i.e. de-compressed) in a Huffman decoder 462); 
L1 does not disclose the below limitation:	from a relay node …;
	decode the de-compressed pre-decoded samples to recover the first packet.
In the same field of endeavor of packet compression, L2 does disclose the below limitation:	from a relay node (L2 Fig 8 block 804 relay transmits data to destination) …;
	decode the de-compressed pre-decoded samples to recover the first packet (Fig 8 block 806 destination performs decoding).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include receiving a compressed packet from a relay and decoding that de-compressed packet as taught by L2.  The suggestion/motivation to do so would have been to reduce congestion at the receiving device by programming the receiver to handle de-compressing and decoding received packets. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, L1 and L2 disclose the limitations of Claim 15.
L1 further discloses the below limitation:	wherein the pre-decoded samples comprise at least one of log-likelihood ratios (LLRs) or in-phase and quadrature (IQ) samples based on the first packet as received at the relay node (L1 Par 9 invention is directed to transmitting IQ samples between a base unit and a radio unit).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a receiver node to include compressing IQ samples as taught by L1.  The suggestion/motivation to do so would have been to reduce congestion at a node expecting to receive a large amount of IQ samples by compressing at a relay. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 22, L1 and L2 disclose the limitations of Claim 21.
L1 further discloses the below limitation:	wherein the compression scheme involves compressing N-bit pre-decoded sample values (L1 Par 6 reduce bit rate of the IQ samples by data compression).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a receiver node to include compressing IQ samples as taught by L1.  The suggestion/motivation to do so would have been to reduce congestion caused by IQ samples being transmitted to the receiving device. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 23, L1 and L2 disclose the limitations of Claim 22.
L1 further discloses the below limitation:	wherein a quantization scheme quantizes different ranges of pre-decoded sample values differently (L1 Par 35 the first number of IQ samples are quantized with a first number of bits and the second number of IQ samples are quantized with fewer bits).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communication by a receiver node to include quantizing different parts of an IQ sample differently as taught by L1.  The suggestion/motivation to do so would have been to dynamically adapt quantization scheme according to the specific IQ sample in order to increase efficiency. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 29, L1 discloses the below limitation:	receiving, (L1 Par 54 compressed IQ samples are transmitted over transmission link 455 to a decoder 460);	de-compressing the pre-decoded samples (Par 54 encoded IQ samples are decoded in a Huffman decoder 462); 
L1 does not disclose the below limitation:	from a relay node …;	decoding the de-compressed pre-decoded samples to recover the first packet.
In the same field of endeavor of packet compression, L2 does disclose the below limitation:	from a relay node (L2 Fig 8 block 804 relay transmits data to destination) …;	decoding the de-compressed pre-decoded samples to recover the first packet (Fig 8 block 806 destination performs decoding).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include receiving a compressed packet from a relay and decoding that de-compressed packet as taught by L2.  The suggestion/motivation to do so would have been to reduce congestion at the receiving device by programming said device to handle de-compressing and decoding received packets. Therefore, it would have been obvious to combine L1 and L2 to obtain the invention, as specified in the instant claim.

Claim(s) 4-7, 16-19, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of L2 and further in view of Crosbie (US 8,949,466 B1), hereafter C1.
Regarding Claim 4, L1 and L2 disclose the limitations of Claim 1.
L1 and L2 do not disclose the below limitation:	wherein the memory further comprises code executable by the at least one processor to cause the apparatus to coordinate with at least one of the transmitter node, the receiver node, or a network entity to determine the compression scheme.
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	wherein the memory further comprises code executable by the at least one processor to cause the apparatus to coordinate with at least one of the transmitter node, the receiver node, or a network entity to determine the compression scheme (C1 Fig 4 discloses server determining a compression scheme based on requesting device attributes (i.e. coordinating)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include coordinating between two devices in order to determine a compression scheme as taught by C1. The suggestion/motivation to do so would have been to ensure dynamic selection of a compression scheme based on both the capability of the compressing relay and the capability of the de-compressing receiving device. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, L1, L2 and C1 disclose the limitations of Claim 4.
L1 and L2 do not disclose the below limitation:	receive pre-decoded sample processing capabilities and preferred compression schemes from the receiver node; and	select a compression format for the at least one of the transmitter node, the receiver node, or a network entity.
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	receive pre-decoded sample processing capabilities and preferred compression schemes from the receiver node (C1 Fig 4 block 440 receive response from device with attributes profile (e.g. processing capability)); and	select a compression format for the at least one of the transmitter node, the receiver node, or a network entity (Fig 4 block 450 server sends compression scheme).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include receiving from a receiving node information as to a preferred compression scheme as taught by C1. The suggestion/motivation to do so would have been to select a motivation scheme that a receiving device is able to best de-compress. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, L1, L2 and C1 disclose the limitations of Claim 4.
L1 further discloses the below limitation:	wherein the compression scheme depends, at least in part, on whether the receiver node is one of: a user equipment, a base station, or an integrated access and backhaul (IAB) node (L1 Fig 2 base unit 170 (e.g. base station) or remote unit 10 (e.g. UE)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications by a relay node to include compress a packet intended for a UE, for example the remote unit 10 as taught by L1. The suggestion/motivation to do so would have been to compress packets based on destination in order to reduce congestion at a given device type. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, L1, L2 and C1 disclose the limitations of Claim 4.
L1 and L2 do not disclose the below limitation:	wherein the code executable by the at least one processor to cause the apparatus to coordinate involves at least one of:	an interface with the network entity, a sidelink (SL) master information block (MIB), a system information block (SIB), radio resource control (RRC), a medium access control (MAC) control element (CE), downlink control information (DCI), or sidelink control information (SCI).
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	wherein the code executable by the at least one processor to cause the apparatus to coordinate involves at least one of:	an interface with the network entity (C1 Fig 1a communication links that interface with network entities),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include coordinating via an interface with another network entity as taught by C1. The suggestion/motivation to do so would have been to provide the compression of pre-decoded samples described herein for communication between two network devices. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, L1 and L2 disclose the limitations of Claim 15.
L1 and L2 do not disclose the below limitation:	wherein the memory further comprises code executable by the at least one processor to cause the apparatus to coordinate with at least one of: a transmitter node that transmitted the first packet, the relay node, or a network entity to determine the compression scheme.
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	wherein the memory further comprises code executable by the at least one processor to cause the apparatus to coordinate with at least one of: a transmitter node that transmitted the first packet, the relay node, or a network entity to determine the compression scheme (C1 Fig 4 discloses server determining a compression scheme based on requesting device attributes (i.e. coordinating)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include coordinating between two devices in order to determine a compression scheme as taught by C1. The suggestion/motivation to do so would have been to ensure dynamic selection of a compression scheme based on both the capability of the compressing relay and the capability of the de-compressing receiving device. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, L1, L2 and C1 disclose the limitations of Claim 16.
L1 and L2 do not disclose the below limitation:	convey pre-decoded sample processing capabilities and preferred compression schemes to the at least one of transmitter node, the relay node, or the network entity; and	receive an indication of a selected compression format for the at least one of the transmitter node, the relay node, or the network entity.
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	convey pre-decoded sample processing capabilities and preferred compression schemes to the at least one of transmitter node, the relay node, or the network entity (C1 Fig 4 block 440 receive response from device with attributes profile (e.g. processing capability)); and	receive an indication of a selected compression format for the at least one of the transmitter node, the relay node, or the network entity (Fig 4 block 450 server sends compression scheme).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include receiving from a receiving node information as to a preferred compression scheme as taught by C1. The suggestion/motivation to do so would have been to select a motivation scheme that a receiving device is able to best de-compress. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, L1, L2 and C1 disclose the limitations of Claim 16.
L1 further discloses the below limitation:	wherein the compression scheme depends, at least in part, on whether the receiver node is one of: a user equipment, a base station, or an integrated access and backhaul (IAB) node (L1 Fig 2 base unit 170 (e.g. base station) or remote unit 10 (e.g. UE)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications by a relay node to include compress a packet intended for a UE, for example the remote unit 10 as taught by L1. The suggestion/motivation to do so would have been to compress packets based on destination in order to reduce congestion at a given device type. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, L1, L2 and C1 disclose the limitations of Claim 16.
L1 and L2 do not disclose the below limitation:	wherein the code executable by the at least one processor to cause the apparatus to coordinate involves at least one of:	an interface with the network entity, a sidelink (SL) master information block (MIB), a system information block (SIB), radio resource control (RRC), a medium access control (MAC) control element (CE), downlink control information (DCI), or sidelink control information (SCI).
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	wherein the code executable by the at least one processor to cause the apparatus to coordinate involves at least one of:	an interface with the network entity (C1 Fig 1a communication links that interface with network entities),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include coordinating via an interface with another network entity as taught by C1. The suggestion/motivation to do so would have been to provide the compression of pre-decoded samples described herein for communication between two network devices. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 28, L1 and L2 disclose the limitations of Claim 27.
L1 and L2 do not disclose the below limitation:	coordinating with at least one of: the transmitter node, the receiver node, or a network entity to determine the compression scheme, wherein the coordinating comprises:	receiving pre-decoded sample processing capabilities and preferred compression schemes from the receiver node; and	selecting a compression format for the at least one of the transmitter node, the receiver node, or a network entity.
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	coordinating with at least one of: the transmitter node, the receiver node, or a network entity to determine the compression scheme (C1 Fig 4 discloses server determining a compression scheme based on requesting device attributes (i.e. coordinating)), wherein the coordinating comprises:	receiving pre-decoded sample processing capabilities and preferred compression schemes from the receiver node (Fig 4 block 440 receive response from device with attributes profile (e.g. processing capability)); and	selecting a compression format for the at least one of the transmitter node, the receiver node, or a network entity (Fig 4 block 450 server sends compression scheme).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for wireless communications to include coordinating between two devices in order to determine a compression scheme as taught by C1. The suggestion/motivation to do so would have been to ensure dynamic selection of a compression scheme based on both the capability of the compressing relay and the capability of the de-compressing receiving device. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 30, L1 and L2 disclose the limitations of Claim 29.
L1 and L2 do not disclose the below limitation:	coordinating with at least one of: a transmitter node that transmitted the first packet, the relay node, or a network entity to determine the compression scheme, wherein the coordinating comprises:	conveying pre-decoded sample processing capabilities and preferred compression schemes to the transmitter node, the relay node, or the network entity; and	receiving an indication of a selected compression format for the at least one of the transmitter node, the receiver node, or a network entity.
In the same field of endeavor of packet compression, C1 does disclose the below limitation:	coordinating with at least one of: a transmitter node that transmitted the first packet, the relay node, or a network entity to determine the compression scheme (C1 Fig 4 discloses server determining a compression scheme based on requesting device attributes (i.e. coordinating)), wherein the coordinating comprises:	conveying pre-decoded sample processing capabilities and preferred compression schemes to the transmitter node, the relay node, or the network entity (Fig 4 block 440 receive response from device with attributes profile (e.g. processing capability)); and	receiving an indication of a selected compression format for the at least one of the transmitter node, the receiver node, or a network entity (Fig 4 block 450 server sends compression scheme).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for wireless communications to include coordinating between two devices in order to determine a compression scheme as taught by C1. The suggestion/motivation to do so would have been to ensure dynamic selection of a compression scheme based on both the capability of the compressing relay and the capability of the de-compressing receiving device. Therefore, it would have been obvious to combine L1, L2 and C1 to obtain the invention, as specified in the instant claim.

Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of L2 and C1 and further in view of Goto (US 20170127444 A1), hereafter G1.
Regarding Claim 8, L1, L2 and C1 disclose the limitations of Claim 7.
L1 and L2 do not disclose the below limitation:	wherein at least one of the MAC-CE, DCI, or SCI indicates that the second packet comprises a log-likelihood ratio (LLR) and an LLR format.
In the same field of endeavor of packet compression, G1 does disclose the below limitation:	wherein at least one of the MAC-CE, DCI, or SCI indicates that the second packet comprises a log-likelihood ratio (LLR) and an LLR format (G1 Par 50 demodulation process based on a modulation scheme notified through the DCI format and an error correction decoding process of a log likelihood ratio (LLR)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include indicating that a packet includes an LLR via a control message, for example a DCI, as taught by G1. The suggestion/motivation to do so would have been use a control message to ensure the relay performs the appropriate steps to compress the indicated LLR bits and lower congestion at the receiving device. Therefore, it would have been obvious to combine L1, L2, C1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, L1, L2 and C1 disclose the limitations of Claim 19.
L1, L2 and C1 do not disclose the below limitation:	wherein at least one of the MAC-CE, DCI, or SCI indicates that the relayed packet comprises a log-likelihood ratios (LLRs) and an LLR format.
In the same field of endeavor of packet compression, G1 does disclose the below limitation:	wherein at least one of the MAC-CE, DCI, or SCI indicates that the relayed packet comprises a log-likelihood ratios (LLRs) and an LLR format (G1 Par 50 demodulation process based on a modulation scheme notified through the DCI format and an error correction decoding process of a log likelihood ratio (LLR)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus for wireless communications to include indicating that a packet includes an LLR via a control message, for example a DCI, as taught by G1. The suggestion/motivation to do so would have been use a control message to ensure the relay performs the appropriate steps to compress the indicated LLR bits and lower congestion at the receiving device. Therefore, it would have been obvious to combine L1, L2, C1 and G1 to obtain the invention, as specified in the instant claim. 

Allowable Subject Matter

Claims 12-14 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of dependent Claim 12, namely “partition pre-decoded sample values into groups, each with its own set of quantization parameters”, overcomes previously cited prior art by performing a step not present in the prior art. Namely, no prior art was found that partitions pre-decoded samples into discrete blocks and then applies different quantization parameters to each of those blocks. As such, Claim 12 is object as being dependent on a rejected claim, but would be allowable if rewritten to include all limitations of the parent and intervening claims. Claim 24 discloses substantially similar scope and is objected to for the same reasons. Claims 13-14 depend upon Claim 12 and Claims 25-26 depend upon Claim 24, and thus inherit the allowable subject matter discussed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412